DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on February 28, 2022.

Election/Restrictions
Claims 33 through 37 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Cable-Laying Device--.
The title is not directed to the claimed invention.  The pending claims are directed to an apparatus of a cable laying device.  The current title includes a process, i.e. method for producing a wiring harness.
The abstract of the disclosure is objected to because again, the content of the abstract is directed to both an apparatus and a process, whereas the current pending claims are directed to an apparatus.
Correction is required.  See MPEP § 608.01(b).

Response to Arguments
Applicants’ arguments filed as part of the submission with respect to Claims 18 through 31 and 38, have been fully considered, but are now moot because the new grounds of rejection below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 through 27, 28 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German Publication DE 10 2015 119 754 (hereinafter “DE’754”)1.
Claim 18:  DE’754 discloses a cable laying device for producing cable harnesses of different types, the cable laying device comprising: 
a cable board (e.g. 2, in Fig. 1) having a plate-shape base member, the base member having a [top] plane surface extending in two linearly independent directions [e.g. x (horizontal) and y (vertical) directions in Figs. 1 to 4];
a laying plane (of 1) for positioning lines (e.g. 7) of a cable harness (e.g. 6),
a plurality of transport units (e.g. 3, 4) to be displaced in an at least partially automated manner relative to the laying plane, the transport units being displaceable in the two linearly independent directions for movement of the transport units to predetermined end positions (e.g. in Fig. 2) about the plane surface defined by the base member (e.g. ¶ [0029]); and
a control device (e.g. 11) configured to control the transport units (e.g. ¶ [0028]).
Claim 19:  DE’754 discloses the cable laying device according to claim 18, wherein each of the transport units (e.g. right 3, 4) is displaceable independently of other transport units (e.g. left 3, 4) and relative to the other transport units in the two linearly independent directions (e.g. Figs. 1 to 2).
Claim 20:  DE’754 discloses the cable laying device according to claim 18, which further comprises:
a retention element (e.g. 5) carried by at least one of the transport units for temporarily fixing at least one of the lines (e.g. ¶ [0028]).
Claim 21:  DE’754 discloses the cable laying device according to claim 18, wherein:
the control device (e.g. 11) is configured to automatically move at least one of the transport units during an execution of a control program from a predetermined start position (e.g. 8 in Fig. 1) to a predetermined end position (e.g. 9, in Fig. 2).
Claim 22:  DE’754 discloses the cable laying device according to claim 21, wherein the control device is configured to carry out a plurality of different control programs (e.g. with 10 and 12), a specific control program is stored for each type of cable harness and the respective predetermined end positions of the transport units (e.g. in Figs. 2 or 3) vary from control program to control program (e.g. ¶¶ [0027], [0028]. 
Claim 23:  DE’754 discloses the cable laying device according to claim 21, wherein the predetermined start position (in Fig. 1) of at least one of the transport units is located in an edge region (e.g. dotted line of 8) of the laying plane.
Claim 24:  DE’754 discloses the cable laying device according to claim 21, wherein the control device is configured to displace at least one of the transport units (e.g. 3) along a predetermined path from a predetermined start position (in Fig. 1) to a predetermined end position (in Fig. 2) during an execution of a control program (e.g. ¶ [0028]). 
Claim 25:  DE’754 discloses the cable laying device according to claim 24, wherein the path extends along a provided laying path of one of the lines (e.g. 7) of a cable harness (e.g. 6, in Fig. 3). 
Claim 26:  DE’754 discloses the cable laying device according to claim 18, wherein the control device has a position identification device (e.g. 5) for detecting positions of the transport units (e.g. ¶ [0030]). 
Claim 27:  DE’754 discloses the cable laying device according to claim 18, which wherein the base member further comprises a guiding grid (e.g. 18) force-guiding the transport units, the a guiding grid extending over a whole of the base member in both linearly independent directions and having intersecting guiding elements (e.g. Fig. 4, ¶ [0034]). 
Claim 28:  DE’754 discloses the cable laying device according to claim 18, wherein the transport units are freely displaceable [e.g. after overcoming the holding force] over the plane surface of the base member in both linearly independent directions for distribution over the base member independently of each other (e.g. ¶ [0028]).
Claim 30:  DE’754 discloses the cable laying device according to claim 18, wherein the transport units are displaceable in a transport plane (e.g. of 9) being offset [in size] relative to the laying plane (e.g. of 8). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over DE’754 in view of U.S. Patent 6,578,256 to Takada (hereinafter “Takada”).
DE’754 discloses the claimed cable laying device as relied upon above in Claim 18.  DE’754 does not teach a test device.
Takada discloses a test device (e.g. 8 in Fig. 1) for carrying out a functional test of electrical conductivity between a cable harness and lines connected to the cable harness (e.g. col. 4, lines 19-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of DE’754 by adding a test device, as taught by Takada, to test the electrical conductivity of the cable harness and lines after such connections are made.



Allowable Subject Matter
Claims 29 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Non-Patent Literature Publication, IEEE Publication to Oyegoke et al, entitled “The Effect of Cable Terminations on Dielectric Response Measurements”, discloses cable harnesses connecting to lines.

Conclusion
Applicants’ amendment filed as part of the submission has the necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The interpretation of DE’754 was taking from a Machine Translation, a copy of which was provided in the previous office action.